Title: To James Madison from William Loughton Smith, 16 March 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


16 March 1801, Lisbon. No. 45. Encloses translation of Spanish declaration of war against Portugal. The counter-declaration is expected daily. Reports on Portuguese preparation for war. Notes that the best protection against invasion by France has always been the French fear of throwing Portuguese colonies into the hands of the British. Transmits dispatches from Tunis that he has just received. Notes rumors of French-Russian invasion of Turkey, which may have as its design the diversion of forces destined for Egypt. Believes that peace between Naples and France will add Italy to the coalition against Britain.
 

   
   RC (DNA: RG 59, DD, Portugal, vol. 5). 3 pp.; in a clerk’s hand, signed by Smith; docketed by Wagner as received 17 Apr. Enclosures not found.


